
	
		II
		112th CONGRESS
		1st Session
		S. 1909
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2011
			Mr. Enzi introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title 31, United States Code, to provide for the
		  issuance of Buy Back America Bonds.
	
	
		1.Buy Back America
			 Bonds
			(a)In
			 generalSubchapter I of
			 chapter 31 of subtitle III of title 31, United States Code, is amended by
			 inserting after section 3105 the following new section:
				
					3105a.Buy Back
				America Bonds
						(a)The Secretary shall establish and
				administer a new series of United States savings bonds, to be known as
				Buy Back America Bonds. Proceeds from the bonds shall be used
				first solely to reduce the amount of foreign-held public debt, and then to
				reduce other public debt.
						(b)A Buy Back America Bond shall be subject to
				such terms and conditions of issue, conversion, redemption, and maturation as
				the Secretary may prescribe, except that a Buy Back America Bond shall not
				mature, and may not be redeemed by the holder, earlier than 10 years from the
				date of issue and shall mature not more than 20 years from the date of issue.
				Interest on a Buy Back America Bond whenever paid shall not be includible in
				gross income under the Internal Revenue Code of 1986.
						(c)Buy Back America Bonds shall be issued at
				face value and in denominations of not less than $25.
						(d)The redemption
				value of a Buy Back America Bond shall be determined as the Secretary shall
				provide—
							(1)at a fixed
				interest rate equal to the rate applicable to a Series I savings bond for the
				rate period during which the Buy Back America Bond is purchased, and
							(2)for purposes of
				calculating yearly interest, by increasing the purchase price of such Buy Back
				America Bond in each calendar year after the year of purchase by an amount
				equal to—
								(A)such purchase
				price, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) of the Internal Revenue Code of
				1986 for such calendar year, determined by substituting the calendar year in
				which such bond was purchased for 1992 in subparagraph (B)
				thereof.
								(e)If during any
				fiscal year during which any Buy Back America Bond is outstanding—
							(1)the Federal budget
				deficit for such fiscal year is less than the amount equal to 3 percent of
				gross domestic product (as most recently computed and published by the
				Department of Commerce); and
							(2)the public debt is
				less than the amount equal to 10 percent of gross domestic product (as so
				computed and published);
							then any
				such bond may be redeemed without regard to subsection (b).(f)A Buy Back America Bond may only be held
				by—
							(1)a citizen or
				resident of the United States;
							(2)a domestic
				partnership, or domestic corporation, not more than 1 percent of the ownership
				interest of which is held (directly or indirectly) by a person who is not a
				United States person (as defined in section 7701(a)(30) of the Internal Revenue
				Code of 1986); or
							(3)an estate or trust which is a United States
				person (as so defined), unless there is a beneficiary of the trust who is not a
				United States person (as so defined),
							and may
				be purchased only by an individual who provides a valid social security account
				number (not including a taxpayer identification number provided by the Internal
				Revenue Service).(g)A Buy Back America Bond may be transferred
				as provided by the Secretary, but only to an individual who has a valid social
				security account number (not including a taxpayer identification number
				provided by the Internal Revenue
				Service).
						.
			(b)Clerical
			 amendmentThe table of
			 sections subchapter I of chapter 31 of subtitle III of title 31, United States
			 Code, is amended by inserting after section 3105 the following new item:
				
					
						3105. Buy Back America
				Bonds.
					
					.
			2.Deficit
			 reduction
			(a)CalculationThe Office of Management and Budget shall
			 calculate the net deficit reduction resulting from the implementation of this
			 Act and the sale of Buy Back America Bonds for the period beginning on the date
			 of the sale of the first such Buy Back America Bond and ending on the date that
			 is 1 year after such date.
			(b)Adjustment of
			 the discretionary capsEffective on the effective date of this
			 Act, the limit for the appropriate discretionary budget category set forth in
			 section 251(c) and 251A of the Balanced Budget and Emergency Deficit Control
			 Act of 1985 for the first fiscal year beginning after the date that is 1 year
			 after the date of the sale of the first Buy Back America Bond shall be reduced
			 by the amount of the net deficit reduction calculated pursuant to subsection
			 (a).
			
